Citation Nr: 1418887	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  11-33 585	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether there is new and material evidence sufficient to reopen the claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from August 1955 to July 1959.  He died in April 2002, and the appellant is seeking benefits as his surviving spouse.

Service connection for the cause of the Veteran's death was originally denied in a July 2003 rating decision.  The appellant was notified of the denial the same month, but she did not appeal the denial.  Thereafter, a September 2009 rating decision denied the reopening of the cause of death claim.  The July 2003 rating decision, therefore, represents the last final action on the merits of the service connection claim for the cause of the Veteran's death.  Glynn v. Brown, 6 Vet. App. 523 (1994).  The July 2003 rating decision also represents the last final decision on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board must consider whether any of the evidence submitted since the July 2003 rating decision constitutes new and material evidence.

In the VA Form 9 the appellant submitted to the RO in December 2011, the appellant indicated that she wanted a Board hearing at the RO.  However, a subsequent written statement from the appellant's representative, dated in February 2012, asked that the appellant's Board hearing request be cancelled.  The appellant's request for a Board hearing is therefore considered withdrawn.  As there is no outstanding hearing request, the Board will proceed with consideration of the issues on appeal. 

In addition to the paper claims files, there is an electronic file associated with the claims.  The electronic file does not contain evidence pertinent to the claims that is not already included in the paper claims file.



FINDINGS OF FACT

1.  The RO denied service connection for the cause of the Veteran's death in a final decision issued in July 2003.

2.  The evidence received since the final unfavorable rating decision of July 2003, when considered with previous evidence, does relate to an unestablished fact necessary to substantiate the appellant's claim and, when considered together with the previous evidence of record, does raise a reasonable possibility of substantiating the cause of death service connection claim.

3.  The Veteran died in April 2002, and the immediate cause of his death was ischemic myocardiopathy with end stage heart disease due to or as a consequence of bilateral pleural effusion secondary to chronic heart failure due to or as a consequence of advanced coronary artery disease; other significant conditions contributing to the Veteran's death but not resulting in the underlying cause were diabetes mellitus, coal worker's pneumoconiosis (CWP) and renal failure.

4.  At the time of the Veteran's death, he was not service-connected for any disability; however, service connection for Crohn's disease was granted in a Board decision issued in April 2009.  

5.  Service medical records do not indicate that the Veteran had any chronic cardiac disorder or any chronic renal disorder, or CWP or diabetes mellitus and there is no evidence of continuity of any such conditions between the Veteran's discharge from service and the diagnosis of them many years later nor were any such disorders documented within one year of the Veteran's discharge from service in July 1959.

6.  A connection between the Veteran's fatal ischemic cardiomyopathy with end stage heart disease and his military service has not been demonstrated.

7.  The Veteran's service-connected Crohn's disease did not cause, contribute to, or hasten, his death.


CONCLUSIONS OF LAW

1.  The July 2003 rating decision denying service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.200, 20.1100, 20.1104 (2013).

2.  New and material evidence has not been presented since the July 2003 rating decision denying service connection for the cause of the Veteran's death; thus, that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.312 (2013).  

3.  Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1116, 1131, 1310, 5103A, 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  

However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  New and Material Evidence Claim

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2002).  

A. Duties to notify and assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim to reopen a previously denied claim, VA is required to "look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial."  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the Board is granting the appellant's attempt to reopen her claim for service connection for the cause of the Veteran's death; the Board is granting in full the benefit (reopening of the claims) sought on appeal.  (The merits of the cause of death claim are discussed below).  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in relation to the reopening of the cause of death claim, such error was harmless and will not be further discussed.  

B. Merits of the new and material evidence claim

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans, 9 Vet. App. at 285.  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b) (2013).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The appellant's claim of entitlement to service connection for the cause of the Veteran's death was initially denied in a July 2003 rating decision.  This rating decision became final after the appellant did not submit any appeal.  38 C.F.R. § 20.1103.  This is so because the appellant did not appeal the rating decision within the time period allowed and because she did not submit any additional evidence or statements concerning her claim within the one-year appeal period either.  (The next communication from the appellant regarding service connection for the cause of the Veteran's death was received in May 2009.)  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

The July 2003 rating decision is also the last time the cause of death service connection claim was finally disallowed on any basis; that rating decision is final and may not be reopened in the absence of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Therefore, the appellant's claim may be reopened only if new and material evidence has been secured or presented since the July 2003 rating decision.  See Glynn, 6 Vet. App. at 523.

The appellant's claim for service connection for the cause of the Veteran's death was denied in essence because there was no evidence of record that indicated that the fatal cardiac pathology was related to any incident of service; any new and material evidence must relate to this.  

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA must not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead must examine and determine if it could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

As a result of a Board decision issued in April 2009, service connection has been granted for Crohn's disease.  Where there is an intervening liberalizing law or VA issue that may affect the disposition of a claim, VA is required to conduct a de novo review of the previously denied claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).  The evidence of record suggests that the Veteran's diabetes mellitus (DM) might have been related to or aggravated by his service-connected Crohn's disease.

The Board therefore finds that the evidence submitted subsequent to the July 2003 rating decision provides relevant information as to the question of whether the cause of the Veteran's death was related to a service-connected disability.  The Board finds that the evidence cited above constitutes new and material evidence sufficient to reopen the claim for service connection for the cause of the Veteran's death.  

II.  Cause of death claim

The Veteran died in April 2002.  The immediate cause of death was listed on his death certificate as ischemic myocardiopathy with end stage heart disease due to or as a consequence of bilateral pleural effusion secondary to chronic heart failure due to or as a consequence of advanced coronary artery disease.  Other significant conditions listed as contributing to the Veteran's death but not resulting in the underlying cause were diabetes mellitus, coal worker's pneumoconiosis (CWP) and renal failure.

At the time of the Veteran's death, he was not service-connected for any disability.  However, his claim for service connection for Crohn's disease was granted (for accrued benefits) in a Board decision issued in April 2009.  The appellant contends that the service-connected Crohn's disease is etiologically related to the cause of the Veteran's death, to include by way of aggravation.

A. Duties to notify and assist

VA's duty to notify and assist claimants in substantiating a claim for VA benefits is codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has fulfilled the above VA notice and development assistance requirements in this case.  The duty to notify for the cause of death claim was satisfied by way of a letter sent to the appellant in July 2009 that fully addressed all the notice elements.  The letter informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  She was also asked to submit evidence and/or information in her possession to the RO.  Similar information was provided to her in a letter mailed to her in November 2010.  Furthermore, the cause of death claim on appeal was readjudicated, and a Statement of the Case (SOC) was issued in November 2011.  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that a proper VA notice for dependency and indemnity compensation (DIC) claim based on cause of death must also include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

The RO provided the appellant substantially compliant Hupp notice by means of the letters dated in July 2009, February 2010, and November 2011.  Those letters informed the appellant that in order to establish entitlement to DIC benefits the evidence needed show that the Veteran died from a service-related disease or injury.  She was told that to establish service connection for the cause of death the evidence must show that the condition causing the Veteran's death had its onset during service or was permanently aggravated by service.

This notice conveyed in layperson's terms the requirements for establishing service connection for a disease that caused the Veteran's death.  This notice also clearly informed the appellant of evidence needed to establish that the Veteran's death was caused by a service-connected disability.  The Board notes that the appellant was also notified of effective dates for ratings in the July 2009 notice letter and in the November 2011 SOC.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Furthermore, as service connection for the cause of the Veteran's death is being denied, any deficiencies in VA's duties to notify the appellant concerning effective dates or degree of disability for the cause of death claim are harmless, as the denial has rendered moot any issues with respect to implementing an award.  Id.

The appellant has had ample opportunity to respond/supplement the record and she has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated, the appellant bears the burden of demonstrating any prejudice from defective VA notice with respect to the downstream issues").  The United States Supreme Court has held that an error in VA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor her representative has alleged any prejudicial or harmful error in VA notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VA notice has been demonstrated in this case.

VA must also make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance in obtaining evidence would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  

In cases where the veteran's service medical records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist the veteran in developing facts pertinent to his claim in a case where service medical records are presumed destroyed includes the obligation to search for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  Where the claimant's service medical records have been destroyed or lost, the Board is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992). 

Here, it appears that the Veteran's service medical records relating to his January 1959 stay at the U.S. Public Health Hospital in Baltimore, Maryland have been irretrievably lost.  Review of the evidence of record reveals that the RO attempted to locate those hospital records.  The July 2002 response from the National Personnel Records Center (NPRC) stated that no such hospital records were found.  In any case, service connection for Crohn's disease was granted based in part on internal references to that hospital stay in the Veteran's other service medical treatment records.

In performance of its duty to assist, the RO reviewed the claims file, including the Veteran's service medical treatment records.  The claims file contains VA treatment records dated between 1999 and 2001, private medical records dated between 1962 and 2002, and private terminal treatment records dated in April 2002.  The file also contains multiple written statements from the appellant and her representative, as well as a treating physician statement.

A VA medical opinion was issued in August 2010.  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the August 2010 medical opinion was generated by a health care professional and that the associated report reflects review of the Veteran's prior medical history and records.  The physician report included an etiologic opinion and demonstrated objective evaluations.

The Board finds that the August 2010 VA medical opinion report is sufficiently detailed with recorded history and clinical findings.  In addition, it is not shown that the report was in any way incorrectly prepared or that the reviewing physician failed to address the pertinent medical issues.  As a result, the Board finds that additional development by way of another medical opinion would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327; Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and she was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available records that she wanted the RO to obtain for her that were not obtained.  The appellant was given more than one year in which to submit evidence after the RO gave her notification of her rights under the pertinent statute and regulations.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In sum, the record has been fully developed, and it is difficult to discern what additional guidance VA could have provided to the appellant regarding what further evidence she should submit to substantiate her claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the statutory duty to assist requirements and the implementing regulations and the record is thus ready for appellate review.

B.  Merits of the cause of death claim

The cause of a veteran's death may be service connected if a disability which the veteran incurred or aggravated in service was either the principal or contributory cause of his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, that disability must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, that disability must contribute substantially or materially to death; it must combine to cause death; it must aid or lend assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  See Harvey v. Brown, 6 Vet. App. 390 (1994).  

A service-connected disability may be a contributory cause of death if it results in debilitating effects and general impairment of health to the extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  A service-connected disability may be a contributory cause of death if it affected a vital organ and was of itself of a progressive or debilitating nature and was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and impairment of health to the extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  In such a situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.

The evidence of record includes an October 2009 written statement from a private family physician who had treated the Veteran from 1983 until 2002.  (This private physician is also the doctor who filled out and signed the Veteran's death certificate).  The doctor stated that, while the Veteran's death was caused by ischemic cardiomyopathy, the Veteran suffered from many other conditions.  The doctor further stated that the Veteran's inflammatory colitis was an ongoing issue in his life up until his death and he opined that the Veteran had active colitis at the time of his death.  The family physician also said that the Veteran's colitis made it difficult to maintain his diet and that this caused the Veteran's diabetes to be difficult to control.  Furthermore, the doctor stated, poor control of diabetes is a risk factor to develop ischemic heart disease.  However, he did not state that the Veteran's DM was not controlled only that it was difficult to control.  In addition, he did not state that, in this case, the Veteran's DM was actually aggravated by the Crohn's disease or that the Veteran's DM actually caused or worsened the Veteran's ischemic heart disease.  Furthermore, he did not see fit to list Crohn's disease on the Veteran's death certificate.

The evidence of record also includes a VA medical opinion from a physician who reviewed the Veteran's claims file and medical records.  This physician concluded that the Veteran's Crohn's disease did not significantly contribute to the Veteran's death through poorly controlled DM or any other pathophysiological mechanism.  Review of clinical records for the Veteran dated between 1999 and 2002 indicated that serial clinical notes documented no active diarrhea or hematochezia.  The February 2002 colonoscopy demonstrated no gross ileocolitis and the associated biopsy yielded only microscopic evidence of mild inflammation.  The November 2000 gastroenterology consultation documented that the colitis was stable and well-controlled on medication.  (The Board notes that the Veteran testified, at a personal hearing held at the RO in September 1997, that he was fortunate that medication controlled his Crohn's disease.)  The VA physician also noted that the testing of the Veteran's stool for occult blood was negative in 2001, and a January 2002 outpatient note indicates that the Veteran's Crohn's disease was stable.  March 2002 admission and consultation records documented no abdominal pain, no diarrhea or constipation and no rectal bleeding.  

The VA physician concluded that the medical evidence was consistent with well-controlled colitis for the period from 1999 to 2002.  The VA physician also concluded that private and VA medical records dated between 1999 and 2002 documented that the Veteran's DM was also well controlled in terms of hyperglycemia which the doctor characterized as a risk factor for atherosclerosis and ischemic heart disease).  He cited to blood sugar values dated in February 1999, and March 1999, and stated that a May 1999 note stated that the DM was OK.  In addition, the VA doctor noted that VA lab results dated in 2000 and 2001 reflected good DM control with no spillage of sugar in serial urine tests and random blood glucose levels that showed excellent control.  In fact, the private treating physician was quoted as noting that the Veteran's glucose was well controlled in January 2001.  The VA physician stated that there was no medical evidence that the Veteran had poorly controlled hyperglycemic DM episodes on an acute or chronic basis in the years preceding his death.  Thus, the VA reviewer concluded that poorly controlled diabetes was not a contributing factor to the Veteran's ischemic cardiac death.

The Board has considered the appellant's claim on a direct service-connection basis but finds that there is no competent evidence of record to establish any etiological relationship between the Veteran's active military service, including in-service complaints or symptoms for the Crohn's disease, and the cardiac disease that resulted in his death or the DM, renal failure and CWP which contributed to the Veteran's death.  In addition, the evidence does not show that symptomatology related to cardiac disease or DM or CWP or renal failure occurred in service or for many years after service.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim); Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

In this case, it was not until the 1979, almost 20 years after he completed his active duty, that the Veteran was first diagnosed with any cardiac disease (myocardial infarction).  In addition, the contemporaneous medical evidence indicates that the onset of DM occurred in January 1983, and that the Veteran had a family history of DM.  No medical opinion of record has indicated that the Veteran met the requirements for a diagnosis of any cardiac disease, renal disease or respiratory disease or for DM while he was on active duty.  Indeed, post-service reserve medical records dated in 1962 do not reveal any cardiac, pulmonary, renal or diabetic condition.  Thus, the evidence does not support a finding that the Veteran's fatal cardiac disease or DM was related to his active duty based on in-service occurrence or continuity of symptomatology.  

The Board has also considered whether service connection for the cause of the Veteran's death is warranted on a presumptive basis.  As previously noted, the contemporaneous medical evidence indicates that the onset of symptoms of the Veteran's cardiac disease occurred in 1979; the first diagnosis of record of DM occurred in 1983, and the renal failure was related to the DM.  There is no evidence of record that puts the onset of the fatal cardiac disease or the DM or renal failure or CWP within one year of service separation and service connection is therefore not warranted on that basis.

The Board has further considered whether service connection for the cause of the Veteran's death is warranted under the theory of secondary service connection.  Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  However, in this case the weight of the competent probative evidence of record does not establish that the Veteran's service-connected Crohn's disease had any etiologic relationship, including by way of aggravation, to the cardiac disease that led to the Veteran's demise or to the DM or the renal failure or the CWP that contributed to his death.  The weight of the competent probative evidence of record does not indicate that the Veteran's service-connected disability caused, contributed to, or hastened the Veteran's death, rather the preponderance of the competent medical evidence supports the opposite conclusion.  

The Board notes that the October  2009 opinion of the private treating physician indicates that the Veteran's death was somehow related to his Crohn's disease without any other more detailed explanation.  But an opinion is of limited to no probative value when it is phrased in vague terms or based on an inaccurate factual premise.  The Court has held that the use of such equivocal language as 'may' makes a statement by an examiner speculative in nature.  Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  

It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  Any medical opinion, such as the October 2009 private physician opinion, to the effect that it is possible that there is a connection between the Veteran's Crohn's disease and his DM and then to his heart disease is therefore not probative.  

The preponderance of the clinical evidence of record does not support the conclusion that the Veteran's fatal cardiac disease was related to any incident of service or to any service-connected disability or treatment thereof; the same holds true for the DM, renal failure secondary to the diabetes and the CWP.  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this case, the Board places greater weight on the opinions expressed in the August 2010 VA medical opinion, because the opinion was based on a review of the claims file, cited to specific clinical findings and because the opinion contain a rationale for the conclusions rendered.  The Board also finds that none of the opinions submitted by the appellant in support of her claim is particularly probative.  

The Board has also considered the appellant's statements and those of her representative.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, supra. 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, cardiomyopathy and DM are not the type of disorders as to which a lay person can provide competent evidence on questions of etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  

The Board acknowledges the appellant's belief that the Veteran's death was due to service, particularly by way of aggravation from the service-connected Crohn's disease.  However, the appellant has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the appellant received any special training or acquired any medical expertise in evaluating and determining causal connections for any medical condition.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).

The appellant is competent to provide statements as to matters within her observation and personal knowledge, such as the Veteran's symptoms and medical history.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that competent evidence is not required when the issue involves either the diagnosis or the etiology of a disability); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (listing situations in which lay evidence is competent and sufficient to establish the diagnosis of a condition); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge).

However, unlike the Veteran's symptoms and medical history, whether there is a relationship between the Veteran's death and the service-connected Crohn's disease is a determination that is medical in nature because it cannot be made based on lay observation alone.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, such as the presence of varicose veins, but not with respect to determinations that are "medical in nature"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that unlike varicose veins, rheumatic fever is not a condition capable of lay diagnosis); Layno, 6 Vet. App. at 469-71 (noting that a veteran is competent to report difficulty breathing, but not to diagnose the condition as bronchial asthma).  A person making a determination that is medical in nature must have the appropriate medical training or expertise in order for his opinion to be considered as competent evidence.  See Layno, 6 Vet. App. at 469-70 (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Because the appellant has not been shown to have such specialized training or expertise, her lay opinions as to whether there is a relationship between the Veteran's death and his service-connected Crohn's disease are not competent and therefore has no probative value.  See Id.  

Thus, the Board cannot give decisive probative weight to the opinions of the appellant as to the etiology of the Veteran's death because she is not qualified to offer such opinions.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382(Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278(Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Indeed, even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive and, thus, not ultimately probative.  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  

The Board has scrutinized the record with a view towards ascertaining whether there is any basis (e.g., direct, presumptive or secondary) to indicate that the fatal cardiac pathology was incurred by any incident of military service, but it has gleaned no such supporting evidence or suggestion thereof.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim, including direct service connection).  See Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 (2006).  The same holds true for the DM, the renal failure and the CWP.

Thus, taking into consideration all the evidence of record, the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  Because the preponderance of the evidence is against this service connection claim, the benefit-of-the-doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service, for which the Board is grateful.  There also can be no doubt that the appellant is sincere in her belief that the Veteran's death was related to his military service.  However, while the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which the claimed benefit may be granted.  Although the Board is sympathetic to the appellant's claim, it is without authority to grant her claim and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104(c).


ORDER

New and material evidence has been presented and the claim for service connection for the cause of the Veteran's death is reopened.

Service connection for the cause of the Veteran's death is denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


